

113 SRES 560 ATS: Designating September 2014 as “School Bus Safety Month”.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 560IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mr. Blumenthal (for himself and Mr. Blunt) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2014 as School Bus Safety Month.Whereas approximately 480,000 public and private school buses carry 26,000,000 children to and from
			 school every weekday in the United States;Whereas America's 480,000 public and private school buses comprise the largest mass transportation
			 fleet in the Nation;Whereas during the school year, school buses make more than 55,000,000 passenger trips daily and
			 students ride these school buses 10,000,000,000 times per year as the
			 Nation’s fleet travels over 5,600,000,000 miles per school year;Whereas school buses are designed to be safer than passenger vehicles and are 13 times safer than
			 other modes of school transportation, and 44 times safer than vehicles
			 driven by teenagers;Whereas in an average year, about 25 school children are killed in school bus accidents, with
			 one-third of these children struck by their own school buses in
			 loading/unloading zones, one-third struck by motorists who fail to stop
			 for school buses, and one-third killed as they approach or depart a school
			 bus stop;Whereas The Child Safety Network, celebrating 26 years of national public service, has collaborated
			 with the National PTA and the school bus industry to create public service
			 announcements to
			 reduce distracted driving near school buses, increase ridership, and
			 provide free resources to school districts in order to increase driver
			 safety training, provide free technology for tracking school buses, reduce
			 on-board bullying, and
			 educate students; andWhereas the adoption of School Bus Safety Month will allow broadcast and digital media and social
			 networking industries to make commitments to disseminate public service
			 announcements designed to save children’s lives by making motorists aware
			 of school bus safety issues: Now, therefore, be itThat the Senate designates September 2014 as School Bus Safety Month.